Case 1:19-cv-05030-NLH-AMD Document 60 Filed 05/09/19 Page 1 of 1 PagelD: 231

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

LOUIS J. DEROSA, Civil Action No. 19¢v5030(JHR/AMD)

Plaintiff

60 DAY ORDER ADMINISTRATIVELY

TRANSUNION, LLC, et al, TERMINATING ACTION

Defendant

 

 

It having been reported to the Court that the above-captioned
action has been settled,

IT IS on this gth day of May , 2019,

ORDERED that this action and any pending motions are hereby
administratively terminated; and it is further

ORDERED that this shall not constitute a dismissal Order under
the Federal Rules of Civil Procedure; and it is further

ORDERED that within 60 days after entry of this Order (or
such additional period authorized by the Court), the parties shall
file all papers necessary to dismiss this action under Federal
Rule of Civil Procedure 41 or, if settlement cannot be consummated,
request that the action be reopened; and it is further

ORDERED that, absent receipt from the parties of dismissal
papers or a request to reopen the action within the 60-day period,

the Court shall dismiss this action, without further notice, with

Aen

ANN MARE DONIO
UNITED STATES MAGISTRATE JUDGE

prejudice and without costs.
